Citation Nr: 0509617	
Decision Date: 03/31/05    Archive Date: 04/07/05

DOCKET NO.  96-19 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for a service-
connected left knee disability.

2.  Whether the appellant submitted a timely substantive 
appeal to an October 1997 rating decision which denied a 
total rating on the basis of individual unemployability due 
to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Zills, Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to 
November 1975.

This case comes before the Board of Veterans' Appeals (Board) 
from RO decisions dated in March 1996 and October 1997.  In 
March 1996, the RO denied the veteran's claim of entitlement 
to an increased rating for a service-connected left knee 
disability, evaluated as 20 percent disabling.  In October 
1997, the RO denied the veteran's claim of entitlement to 
TDIU.  The veteran appealed both denials, and in October 
1999, the Board remanded the claims for additional 
development.  In the Board's remand, it determined that the 
evidence raised the issue of whether the appellant submitted 
a timely substantive appeal to the October 1997 rating 
decision which denied TDIU, and the Board directed the RO to 
determine this issue.  In November 2000, the RO determined 
that the veteran had not perfected his appeal as to the TDIU 
issue.  In October 2003, the Board remanded the claims to the 
RO for additional evidentiary development.


FINDINGS OF FACT

1.  The veteran's left knee disability is manifested by 
severe recurrent subluxation or lateral instability since May 
26, 1995.

2.  The veteran's left knee disability is not manifested by 
flexion limited to 30 degrees or less or extension limited to 
15 degrees or higher from August 27, 1997 to December 17, 
2004.

3.  The veteran's left knee disability is not manifested by 
flexion limited to 15 degrees or less or extension limited to 
20 degrees or higher from December 18, 2004.

4.  The veteran did not file a timely appeal regarding the 
RO's October 1997 denial of his claim for a TDIU rating.

CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
left knee instability on and after May 26, 1995 have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2004).

2.  The criteria for a rating in excess of 10 percent for 
limitation of motion of the left knee from August 27, 1997 to 
December 17, 2004 have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 
5260, 5261 (2004).

3.  The criteria for a rating in excess of 20 percent for 
limitation of motion of the left knee on and after December 
18, 2004 have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 
(2004).

4.  A timely substantive appeal as to the issue of 
entitlement to a TDIU rating was not filed; therefore, the 
October 1997 rating action is final.  38 U.S.C.A. 
§ 7105(d)(3) (West 2002); 38 C.F.R. §§ 20.200, 20.202, 
20.302(b), 20.305 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board observes that VA has a 
duty to assist in the development of facts pertinent to the 
appellant's claims.  On November 9, 2000, the Veterans Claims 
Assistance Act of 2000, 114 Stat. 2096 (2000) (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), went into effect.  VA has promulgated 
revised regulations to implement these changes in the law.  
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)(2002).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), held, in part, that a VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claims; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claims, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the appellant of evidence and 
information necessary to substantiate his claims and  inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b);  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The appellant was 
notified of the information necessary to substantiate his 
claims and which information and evidence he was to provide 
to VA and which information and evidence VA would attempt to 
obtain on his behalf by means of the discussions in letters 
dated in November 2002 and May 2004, and in the November 2000 
and February 2005 supplemental statements of the case.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claims 
for the benefits sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claims.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 
3.159(c),(d).  The duty to assist also includes obtaining 
records of relevant treatment at VA facilities, and any other 
relevant records held by any Federal department or agency 
identified by the appellant.  If VA is unable to obtain 
records identified by the appellant, VA must notify him of 
the identity of the records that were not obtained, explain 
the efforts taken to obtain the records, and describe any 
further action to be taken.

The Board finds that VA has met its duty to assist the 
appellant in the development of his claims under the VCAA.  
VA examinations have been provided where necessary.  Service 
and VA medical records have been associated with the claims 
file, and there do not appear to be any outstanding medical 
records that are relevant to this appeal.  The appellant was 
advised to provide VA with information concerning any 
evidence he wanted VA to obtain or to submit the evidence 
directly to VA.  

The Board finds that the notice and duty to assist provisions 
of the law have been satisfied.  See 38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  

I.  Increased rating for a left knee disability

When rating the veteran's service-connected disability, the 
entire medical history must be considered.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim.  Francisco v. Brown, 7 Vet. 
App. 55 (1994). 

Disability evaluations are determined by the application of a 
schedule of ratings which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.

Arthritis shown by X-ray studies is rated based on limitation 
of motion of the affected joint.  When limitation of motion 
would be noncompensable under a limitation-of-motion code, 
but there is at least some limitation of motion, a 10 percent 
rating may be assigned for each major joint so affected.  38 
C.F.R. § 4.71a, Diagnostic Codes 5003 (degenerative 
arthritis) and 5010 (traumatic arthritis).

Limitation of flexion of a leg is rated 0 percent when 
limited to 60 degrees, 10 percent when limited to 45 degrees, 
20 percent when limited to 30 degrees, and 30 percent when 
limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5260.  Limitation of extension of a leg is rated 0 percent 
when limited to 5 degrees, 10 percent when limited to 10 
degrees, 20 percent when limited to 15 degrees, and 30 
percent when limited to 20 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.

A knee impairment with recurrent subluxation or lateral 
instability is rated 10 percent when slight, 20 percent when 
moderate, and 30 percent when severe.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  When the requirements for a 
compensable rating under this code are not met, a 0 percent 
rating is assigned.  38 C.F.R. § 4.31.

Precedent opinions from the VA General Counsel permit 
separate knee disability ratings for arthritis with 
limitation of motion, and for any compensable degree of 
instability.  See VAOPGCPREC 23-97 and 9-98.

The veteran's service medical records show that he injured 
his left leg following an accident during service in March of 
1974.  In a March 1976 decision, the RO granted service 
connection for a left knee cap fracture, assigning a 
noncompensable rating for the condition.  In a February 1992 
decision, the Board granted an increased 20 percent rating 
for the condition.  

In May 1995, the veteran filed his current claim for an 
increased rating for his service-connected left knee 
disability.

In October 1995, the veteran was given a VA joints 
examination.  It was indicated that he used a crutch and 
walked with a limp.  Subjectively, he complained of 
instability of the left knee joint with occasional pain and 
swelling.  He had tenderness over the patella.  On objective 
examination, there was some slight swelling and slight 
deformity of the left knee with other impairment.  He had 
lateral instability.  Subluxation, nonunion, loose motion, 
and malunion could not be detected clinically.  Range of 
motion of the left knee was flexion of 115 degrees and 
extension from 0 to 155 degrees.  Right knee flexion was 114 
degrees with extension of 0 degrees.  X-rays showed a normal 
right knee without change since December 1992.  There was a 
healed osteotomy of the left tibial tubercle without change 
since December 1992.  There was increased ossification 
adjacent to the left medial femoral epicondyle.  There was no 
evidence of arthritis.  The examiner's diagnosis was history 
of injury to the left knee with a fracture of the left 
patella.  A McKay procedure was done in 1985 and the veteran 
developed anterior compartment arthritis secondary to the 
patellar fracture at that time.  

In August 1997, the veteran was given a VA joints 
examination.  He reported knee pain and said his knee gave 
out on him three or four times a month.  His pain was 
constant and mainly parapatellar with some medial joint line 
pain.  He said that his knee had prevented him from working 
since service.  On objective examination, he had a slow left 
antalgic gait with slight crouching on the left.  Range of 
motion of the left knee was from 15 degrees of flexion 
contracture to 100 degrees.  Right knee range of motion was 
from 0 to 130 degrees.  His left knee had trace effusion and 
marked peripatellar tenderness.  He had strongly positive 
patellar grind and patellar inhibition for both pain and 
crepitus.  His right knee had slight positive crepitus on 
patellar grind but no pain.  He had a well-healed oblique 
surgical scar on his left knee which was approximately 9 cm 
in length.  His tibial tubercle was more prominent on the 
left knee consistent with prior surgery.  X-rays of the left 
knee showed moderate loss of medial articular height and 
lateral tracking of the patella with a well-healed Maquet 
bone block.  The examiner's diagnoses were patellar 
dislocation and patellar tracking abnormalities by history.  
He subsequently had a bony patellar realignment procedure.  
He currently had residual pain, degenerative arthritis, joint 
contracture, and secondary mild equinus deformity of his foot 
because of walking with the knee contracture.  The examiner 
commented that all of these diagnoses were service-connected, 
and that the veteran's left knee prohibited him from doing 
physically demanding manual labor but he was fully capable of 
doing sedentary work.  The limitation from heavy manual labor 
was entirely attributable to his left knee.

X-rays dated in September 1998 show a possible left bi-
partite patella and stable postoperative changes of the left 
tibial tubercle and bilateral medial joint space narrowing.

In March 2000, the veteran was given a VA joints examination.  
He reported that he had giving way of the knee which caused 
him to fall as much as five times a week.  He said he had 
deep aching pain beneath and around the left kneecap and 
occasional swelling in the left knee.  He took pain 
medication and used a cane.  He said that he had been 
supplied with a knee brace that had reduced his pain, 
increased his confidence, and prolonged his ability to walk.  
He indicated that he could squat, negotiate stairs, walk, and 
ride his bicycle.  The left knee swelled at times, but did 
not give out as long as he wore his brace.  On physical 
examination of the left knee, there were healed surgical 
scars from a Maquet osteotomy.  The left tibial tubercle was 
elevated.  There was no local heat and no effusion.  There 
was no laxity on stress loading during valgus or varus stress 
at 0 degrees or at 30 degrees of flexion of the left knee.  
The left kneecap rested in slight tilt with the lateral half 
elevated.  It was able to be displaced with passive side-to-
side motion.  There was crepitus during passive motion and 
passive motion was uncomfortable.  There was discomfort 
during vertical compression of the left patella.  There was 
positive apprehension when the distal left quadriceps 
mechanism was compressed during active contraction.  There 
was no restriction in knee motion and left knee motion was 
equal to the right at 0 to 140 degrees.  X-rays showed a mild 
to moderate degree of bilateral osteoarthritis.  There was 
evidence of a prior Maquet osteotomy with elevation of the 
anterior cortex of the tibia.  There was irregularity of the 
articular surface of the kneecap consistent with the healed 
minimally displaced intra-articular fracture of the left 
patella.  The examiner's diagnoses were left patellofemoral 
pain, healed fracture of the left kneecap, some irregularity 
of the patellar joint surface, and status post healed Maquet 
tibial tubercle osteotomy.  The examiner commented that the 
veteran was pleased with his brace.  Without the brace he had 
easy fatigue, some incoordination due to pain, and limited 
functional ability.  When the brace was worn he had no 
weakened movement, no excess fatigability, and no 
incoordination.

In November 2000, the RO granted an increased 30 percent 
rating for severe recurrent subluxation or lateral 
instability of the left knee, effective from the May 26, 1995 
date of the veteran's claim for an increased rating.  Service 
connection for arthritis of the left knee was also granted at 
this time, and a 10 percent rating was assigned for the 
condition.

VA outpatient treatment records from 1995 to 2000 show the 
veteran receiving treatment for complaints of pain, 
tenderness, and weakness in his left knee.  In September 1998 
it was indicated that there was evidence of significant post-
traumatic degenerative changes involving the left 
patellofemoral joint.

In December 2004, the veteran was given a VA joints 
examination.  It was noted that he used a brace to ambulate 
and lived in a third-floor apartment and thus had to climb 
three flights of stairs daily.  He reported anterior knee 
pain along with weakness and fatigue in his knee when 
climbing stairs.  He said that his knee intermittently gave 
out and he had fallen several times.  He stated that he once 
fell down three flights of stairs and sustained lacerations 
to his head.  On physical examination, his left knee had a 
very prominent tibial tuberosity.  His kneecap was painful to 
translation and compression.  He had range of motion from 5 
to 100 degrees.  He had 5/5 quad and hamstring strength.  He 
had pain along the anteroinferior pole of his kneecap.  He 
had a 2+ Lachman score.  Repetitive motion increased his pain 
and weakness, but no incoordination was noted.  X-rays 
revealed calcification of his patellar tendon and a large 
tibial tuberosity which was healed but showed evidence of 
osteotomy.  The kneecap itself appeared to be healed.  The 
examiner commented that the veteran had severe pain in his 
left knee which was continual.  He did not have intermittent 
flare-ups, but reported weakness and fatigability with 
activity.  This was a problem because he lived on the third 
floor and the locking and giving way of his knee had caused 
him to fall many times.  

In February 2005, the RO granted an increased 20 percent 
rating for the veteran's service-connected arthritis of the 
left knee.

Entitlement to a rating higher than 30 percent for 
instability from May 26, 1995

The veteran is rated 30 percent for severe recurrent 
subluxation or lateral instability of the left knee from the 
date of his May 26, 1995 claim for an increased rating.  
Relevant evidence of record shows that he experiences 
occasional locking or giving way of the left knee, and has 
fallen on several occasions because of this.  VA outpatient 
treatment records and examinations have indicated instability 
of the left knee several times. 

Such conditions meet the requirements for the veteran's 
current 30 percent rating under 38 C.F.R. § 4.71a, Diagnostic 
Code 5257.  However, this is the maximum schedular rating 
available for instability of the knee under 38 C.F.R. 
§ 4.71a.  The veteran is not shown to meet the criteria for a 
rating higher than 30 percent under other conditions 
applicable to the knee under 38 C.F.R. § 4.71a.

The Board finally notes that the RO has not referred the 
veteran's claim to the VA Undersecretary for Benefits or the 
Director, VA Compensation and Pension Service, for the 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1).  A referral under this provision is only 
warranted where the disability in question presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  While the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from raising this 
question, see Floyd v. Brown, 9 Vet. App. 88 (1996), and 
addressing referral where circumstances are presented which 
the Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Here, it is not shown that the veteran 
has suffered from marked interference with his employment due 
to his left knee disability or required frequent 
hospitalizations.  While the evidence establishes that the 
veteran's left knee precludes him from employment which is 
physically demanding in nature, it indicates that he is still 
capable of doing sedentary work.  Thus, his left knee 
disability does not preclude his employment.  Having reviewed 
the record with these mandates in mind, the Board finds no 
basis for further action on this question.  VAOPGCPREC 6-96 
(Aug. 16, 1996).

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the claim, and the 
impairment resulting from the veteran's instability of the 
left knee warrants no higher than a 30 percent rating on and 
after May 26, 1995.  As the preponderance of the evidence is 
against the claim, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Entitlement to a rating higher than 10 percent for limitation 
of motion from August 27, 1997 to December 17, 2004

The veteran is rated 10 percent from August 27, 1997 to 
December 17, 2004 for arthritis/limitation of motion in his 
left knee.  This rating is based on an examination which was 
given on August 27, 1997 which found X-ray evidence of 
arthritis and pain on motion.

Under Diagnostic Codes 5260 and 5261, entitlement to a rating 
higher than 10 percent for limitation of motion requires 
flexion limited to 30 degrees or less or extension limited to 
15 degrees or higher.  38 C.F.R. § 4.71a, Diagnostic Codes 
5260, 5261.  Upon consideration of the above evidence, the 
Board finds that such limitation of motion is not shown.  A 
VA examination given in 1997 found range of motion in the 
left leg of 100 degrees, and a VA examination given in 2000 
found no restriction in left knee motion and indicated that 
the left knee motion was equal to the right knee motion.  

The Board notes that evaluation of the veteran's left knee 
disability must include  functional disability due to pain 
under the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59.  See 
also DeLuca v. Brown, 8 Vet. App. 202, at 204-206, 208 
(1995).  

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, such as through atrophy.  38 C.F.R. § 4.40 (2004).

The provisions of 38 C.F.R. §§ 4.45 and 4.59 contemplate 
inquiry into whether there is crepitation, limitation of 
motion, weakness, excess fatigability, incoordination, and 
impaired ability to execute skilled movements smoothly, and 
pain on movement, swelling, deformity, or atrophy of disuse.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight-bearing are 
also related considerations.  It is the intention of the 
rating schedule to recognize actually painful, unstable, or 
mal-aligned joints, due to healed injury, as at least 
minimally compensable.  38 C.F.R. § 4.59 (2004).

The medical evidence shows that the veteran experiences pain, 
weakness, and incoordination in his left knee.  There is 
little or no medical evidence showing that he has symptoms 
such as fatigue, lack of endurance, muscle atrophy, or 
neurological impairment.  Based on the foregoing, the Board 
finds that, when the ranges of motion in the left knee are 
considered together with the evidence of functional loss due 
to left knee pathology, the evidence does not support a 
conclusion that the loss of motion in the left knee more 
nearly approximates the criteria for a 20 rating under 
Diagnostic Code 5261 prior to December 18, 2004, even with 
consideration of 38 C.F.R. §§ 4.40 and 4.45.  See DeLuca, 
supra.  

The preponderance of the evidence is against the claim for a 
rating higher than 10 percent for limitation of motion of the 
left knee from August 27, 1997 to December 17, 2004.  Thus, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.

Entitlement to a rating higher than 20 percent for limitation 
of motion from December 18, 2004

The veteran is rated 20 percent from December 18, 2004 for 
arthritis/limitation of motion in his left knee.  This rating 
is based on medical evidence from a VA examination which was 
given on December 18, 2004.

Under Diagnostic Codes 5260 and 5261, entitlement to a rating 
higher than 20 percent for limitation of motion requires 
flexion limited to 15 degrees or less or extension limited to 
20 degrees or higher.  38 C.F.R. § 4.71a, Diagnostic Codes 
5260, 5261.  Upon consideration of the above evidence, the 
Board finds that such limitation of motion is not shown.  A 
VA examination given in 2004 found range of motion in the 
left leg of 100 degrees, and such does not meet the 
requirements for a rating higher than 20 percent for 
limitation of motion.

As discussed above, the Board also finds that, when the 
ranges of motion in the left knee are considered together 
with the evidence of functional loss due to left knee 
pathology, the evidence does not support a conclusion that 
the loss of motion in the left knee more nearly approximates 
the criteria for a 30 percent rating under Diagnostic Code 
5261 on and after December 18, 2004, even with consideration 
of 38 C.F.R. §§ 4.40 and 4.45.  See DeLuca, supra.  
The preponderance of the evidence is against the claim for a 
rating higher than 20 percent for limitation of motion of the 
left knee from December 18, 2004.  Thus, the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert, supra.

II.  Timeliness of the veteran's appeal of the RO's October 
1997 decision denying TDIU benefits

The veteran seeks to appeal the RO's October 1997 decision 
denying his claim for a TDIU rating.  

Evidence of record shows that the veteran filed his claim for 
a TDIU rating on March 20, 1997.  This claim was denied by a 
rating decision dated October 9, 1997.  The veteran then 
indicated his disagreement with this decision in a document 
received on March 2, 1999.  The RO then made a determination 
that although the appeal had not been received within one 
year of the rating decision, the issue was inextricably 
intertwined with the pending claim for an increased rating 
for a left knee disability.  A supplemental statement of the 
case dated March 3, 1999 was then sent to both the veteran 
and his representative.  Correspondence in the form of a VA 
Form 1-646 was received from the veteran's representative on 
May 11, 1999.  This correspondence was dated May 7, 1999.

The only issue before the Board is whether it has 
jurisdiction to consider the issue of entitlement to a TDIU 
rating.  In this regard, the United States Court of Appeals 
for the Federal Circuit has noted that, "it is well-
established judicial doctrine that any statutory tribunal 
must ensure that it has jurisdiction over each case before 
adjudicating the merits, that a potential jurisdictional 
defect may be raised by the court or tribunal, sua sponte or 
by any party, at any stage in the proceedings, and, once 
apparent, must be adjudicated."  Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996).

In this case, the issue is whether the appellant filed a 
timely substantive appeal; if he did not, the Board does not 
have jurisdiction.  See 38 U.S.C.A. § 7105(a) (West 2002).  
The Board's authority to consider its jurisdiction is 
contained in 38 U.S.C.A. § 7105(d)(3) (West 2002), which 
provides that ". . . questions as to timeliness or adequacy 
of response shall be determined by the Board of Veterans' 
Appeals."  See also VAOPGCPREC 9-99, 64 Fed. Reg. 52376 
(1999).

Prior to assessing its jurisdiction, the Board must consider 
whether doing so is prejudicial to the appellant.  See 
generally, Bernard v. Brown, 4 Vet. App. 384 (1993).  In this 
case, in March 1999, the appellant and his representative 
were provided with a cover letter to the supplemental 
statement of the case which informed them that a substantive 
appeal was necessary to file an appeal from the decision, and 
also gave them notice of what was necessary to file an appeal 
and informed them of the time requirements for filing an 
appeal.  In a November 2000 decision, the RO made a finding 
that the veteran had not filed a timely appeal to its October 
1997 decision denying TDIU benefits.   

Upon consideration of the above evidence, the Board finds 
that there is no basis to find that a timely substantive 
appeal as to the issue of TDIU benefits was received.  The 
steps to be taken to perfect an appeal to the Board following 
an adverse determination by an agency of original 
jurisdiction are set out fully in statute and regulations.  
"Appellate review will be initiated by a Notice of 
Disagreement and completed by a substantive appeal after a 
Statement of the Case is furnished as prescribed in this 
section."  38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. 
§ 20.200; see also 38 C.F.R. § 20.201 (2004) (requirements 
for notices of disagreement).  "Proper completion and filing 
of a Substantive Appeal are the last actions the appellant 
needs to take to perfect an appeal."  38 C.F.R. § 20.202.  
The NOD and the substantive appeal must be filed with the 
activity/office that entered the determination with which 
disagreement has been expressed.  38 U.S.C.A. 
§ 7105(b)(1) (West 2002); 38 C.F.R. § 20.300 (2004).

After an NOD is filed, an SOC is to be prepared unless the 
benefit being sought is granted in full.  38 U.S.C.A. § 
7105(d)(1) (West 2002).  The SOC is to be forwarded to the 
appellant at his most recent address of record, with a copy 
provided to the representative.  38 C.F.R. § 19.30(a) (2004).  
Thereafter, a claimant must file the substantive appeal 
within 60 days from the date the SOC is mailed or within the 
remainder of the one-year time period from the date of 
mailing of notice of the initial determination being 
appealed, whichever ends later.  38 U.S.C.A. 
§ 7105(d)(3) (West 2002); 38 C.F.R. § 20.302(b).

However, if a claimant has not yet perfected an appeal and VA 
issues a Supplemental Statement of the Case (SSOC) in 
response to evidence received within the one-year period 
following the mailing date of notification of the 
determination being appealed, 38 U.S.C. § 7105(d)(3) and 38 
C.F.R. § 20.302(c) require VA to afford the claimant at least 
60 days from the mailing date of the SSOC to respond and 
perfect an appeal, even if the 60-day period would extend 
beyond the expiration of the one-year period.  In addition, 
if VA receives additional material evidence within the time 
permitted to perfect an appeal, 38 U.S.C. 
§ 7105(d)(3) requires VA to issue an SSOC even if the one-
year period following the mailing date of notification of the 
determination being appealed will expire before VA can issue 
the SSOC.  See VAOPGCPREC 9-97, 62 Fed. Reg. 15567 (1997).

A substantive appeal consists of a properly completed VA Form 
9 or correspondence containing the necessary information.  38 
C.F.R. § 20.202.  The substantive appeal should set out 
specific arguments relating to errors of fact or law made by 
the RO in reaching the determination being appealed.  38 
U.S.C.A. 
§ 7105(d)(3); 38 C.F.R. § 20.202.  To the extent feasible, 
the argument should be related to specific items in the SOC.  
Id.  If the SOC addressed multiple issues, the appeal must 
either indicate that it is an appeal as to all issues, or it 
must specifically indicate which issues are being appealed.  
The Board will construe such arguments in a liberal manner 
for purposes of determining whether they raise issues on 
appeal, but the Board may dismiss any appeal which fails to 
allege specific error of fact or law in the determination 
being appealed.  Id.  A determination of which a claimant is 
properly notified is final if an appeal is not perfected as 
prescribed by 38 C.F.R. 
§ 20.302. 38 C.F.R. § 20.1103 (2004).

As set forth above, following the veteran's March 2, 1999 
indication of his disagreement with the RO's October 1997 
decision, the RO issued a supplemental statement of the case 
on March 3, 1999.  The next correspondence received from the 
veteran or his representative was a VA Form 1-646 which was 
dated on May 7, 1999 and received on May 11, 1999.  As 
discussed above, under pertinent statutory provisions a 
claimant must file a substantive appeal to perfect an appeal.  
38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. § 20.200; see 
also Roy v. Brown, 5 Vet. App. 554 (1993).  In this case, the 
veteran did not submit a substantive appeal within the 
required time limits.  Under the facts of this case, the 
deadline for the appellant to have filed his substantive 
appeal would have been May 3, 1999; that is the later date of 
the two applicable deadlines, considering the one year from 
notice of the decision deadline and the SOC plus sixty days 
rule.  As there was no correspondence received from the 
veteran on or before May 3, 1999, a timely substantive appeal 
was not filed.

An application for review on appeal shall not be entertained 
unless it is in conformity with chapter 71, Title 38, United 
States Code.  38 U.S.C.A. § 7108 (West 2002).  There has not 
been a timely appeal of the issue, so any purported appeal is 
not in conformity with the law.  Therefore, the appeal was 
not perfected, and the Board is without jurisdiction to 
adjudicate the claim.  38 U.S.C.A. 
§§ 7104(a), 7105(a), 7105(d)(3), 7108; 38 C.F.R. §§ 
20.101(a), 20.200, 20.202; YT v. Brown, 9 Vet. App. 195 
(1996).

The Board notes that legislative changes have been enacted 
which eliminate the concept of a well-grounded claim and 
redefine the obligations of VA with respect to the duty to 
provide notice and assistance.  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107).  The VCAA is applicable to all claims filed 
on or after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  Pub. L. No. 106-475, § 7(a), 114 Stat. 2096, 2099 
(2000); 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West 2002).  Regulations implementing the VCAA 
were adopted recently.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  The Board has determined that it lacks 
jurisdiction to consider the underlying claim for entitlement 
to a TDIU rating.  Lacking jurisdiction to decide the claim, 
it is beyond the Board's purview to determine whether the 
RO's notice and development actions were compliant with the 
VCAA.
ORDER

An increased rating for a left knee disability is denied for 
periods of time since May 26, 1995.

As the appellant did not perfect an appeal of the RO's 
October 1997 denial of a claim for TDIU benefits, the appeal 
is dismissed.



	                        
____________________________________________
C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


